

116 HR 4568 IH: Responsible Body Armor Possession Act
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4568IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Ms. Meng (for herself, Mr. Quigley, Mr. Hastings, Ms. Brownley of California, Ms. Norton, Mr. Engel, Mr. Johnson of Georgia, Ms. Velázquez, Ms. Jackson Lee, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the purchase, ownership, or possession of enhanced body armor by civilians, with
			 exceptions.
	
 1.Short titleThis Act may be cited as the Responsible Body Armor Possession Act. 2.Ban on purchase, ownership, or possession of enhanced body armor by civilians; exceptions (a)Ban (1)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:
					
						932.Ban on purchase, ownership, or possession of enhanced body armor by civilians
 (a)Except as provided in subsection (b), it shall be unlawful for a person to purchase, own, or possess enhanced body armor.
 (b)Subsection (a) shall not apply to— (1)a purchase, ownership, or possession by or under the authority of—
 (A)the United States or any department or agency of the United States; or (B)a State, or a department, agency, or political subdivision of a State;
 (2)a qualified law enforcement officer; or (3)enhanced body armor that was lawfully possessed by any person at any time before the date this section takes effect.
 (c)In this section, the term qualified law enforcement officer means any current or former officer (including a corrections officer), agent, or employee of the United States, a State, or a political subdivision of a State authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of the laws of the United States, a State, or a political subdivision of a State..
 (2)Clerical amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by adding at the end the following:
					
						
							932. Ban on purchase, ownership, or possession of enhanced body armor by civilians..
 (b)Enhanced body armor definedSection 921(a) of such title is amended by adding at the end the following:  (36)The term enhanced body armor means body armor, including a helmet or shield, the ballistic resistance of which meets or exceeds the ballistic performance of Type III armor, determined using such standard as the National Institute of Justice has in effect at the time at which a person purchases, owns, or possesses such armor..
 (c)PenaltiesSection 924(a) of such title is amended by adding at the end the following:  (8)Whoever knowingly violates section 932 shall be fined under this title, imprisoned not more than 10 years, or both..
			